IN THE SUPREME COURT OF THE STATE OF NEVADA


                 NANYAH VEGAS, LLC, A NEVADA                            No. 66823
                 LIMITED LIABILITY COMPANY,
                 Appellant,
                 vs.
                                                                             FILED
                 SIG ROGICH A/K/A SIGMUND
                                                                              FEB 1 2 2016
                 ROGICH AS TRUSTEE OF THE
                 ROGICH FAMILY IRREVOCABLE
                 TRUST; AND ELDORADO HILLS, LLC,
                 A NEVADA LIMITED LIABILITY
                 COMPANY,
                 Resnondents.



                                    ORDER OF REVERSAL AND REMAND
                                This is an appeal from a district court final judgment in a
                 contract action. Eighth Judicial District Court, Clark County; Nancy L.
                 Allf, Judge.
                                Appellant argues that the district court erred by granting
                 summary judgment in favor of respondent Eldorado Hills, LLC, based on a
                 finding that appellant's unjust enrichment claim was time-barred under
                 the four-year statute of limitations. According to appellant, the statute of
                 limitations did not begin to run until appellant became aware that it
                 would not be repaid and that it owned no interest in Eldorado Hills.
                 Having considered the parties' arguments and appendices, we conclude
                 that the district court erred in granting summary judgment on statute-of-
                 limitations grounds.     Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d
1026, 1029 (2005) (holding that this court reviews summary judgments de
                 novo and that summary judgment is only appropriate if the pleadings and


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                   other evidence on file, viewed in the light most favorable to the nonmoving
                   party, demonstrate that no genuine issue of material fact remains in
                   dispute and that the moving party is entitled to judgment as a matter of
                   law); Oak Grove Inu'rs v. Bell & Gossett Co., 99 Nev. 616, 623, 668 P.2d
1075, 1079 (1983) (placing the burden of demonstrating the absence of a
                   genuine issue of material fact as to when a party discovered or should
                   have discovered the facts underlying a claim on the party seeking
                   summary judgment on statute-of-limitations grounds),         disapproved on
                   other grounds by Calloway v. City of Reno,     116 Nev. 250, 993 P.2d 1259
                   (2000).
                               Appellant's claim for unjust enrichment did not accrue until
                   Eldorado Hills retained $1.5 million under circumstances where it was
                   inequitable for Eldorado Hills to do so.     See Certified Fire Prot. Inc. v.
                   Precision Constr., 128 Nev., Adv. Op. 35, 283 P.3d 250, 257 (2012) ("Unjust
                   enrichment exists when the plaintiff confers a benefit on the defendant,
                   the defendant appreciates such benefit, and there is acceptance and
                   retention by the defendant of such benefit under circumstances such that
                   it would be inequitable for him to retain the benefit without payment of
                   the value thereof'). As Eldorado Hills failed to demonstrate that no
                   genuine issues of material fact remain regarding whether the limitations
                   period on appellant's unjust enrichment claim commenced when Eldorado
                   Hills received the $1.5 million or at a later date when Eldorado Hills
                   allegedly failed to issue a membership interest to appellant or to repay the
                   money as a loan, the district court erred in granting summary judgment
                   based on the expiration of the statute of limitation.   Oak Grove Inv'rs, 99
Nev. at 623, 668 P.2d at 1079; see NRS 11.190(2)(c) (setting a four year



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 19474    el,
                statute of limitation for "[a]n action upon a contract, obligation or liability
                not founded upon an instrument in writing"). Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                                                         , C.J.
                                                           Parraguirre


                                                                                         ,   J.
                                                           Douglas



                                                           Cherry


                cc:   Hon. Nancy L. Allf, District Judge
                      Ara H. Shirinian, Settlement Judge
                      McDonald Law Offices, PLLC
                      Fennemore Craig Jones Vargas/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A